17-11524-shl   Doc 63   Filed 07/18/19    Entered 07/18/19 16:25:04   Main Document
                                         Pg 1 of 10
17-11524-shl   Doc 63   Filed 07/18/19    Entered 07/18/19 16:25:04   Main Document
                                         Pg 2 of 10
17-11524-shl   Doc 63   Filed 07/18/19    Entered 07/18/19 16:25:04   Main Document
                                         Pg 3 of 10
17-11524-shl   Doc 63   Filed 07/18/19    Entered 07/18/19 16:25:04   Main Document
                                         Pg 4 of 10
17-11524-shl   Doc 63   Filed 07/18/19    Entered 07/18/19 16:25:04   Main Document
                                         Pg 5 of 10
17-11524-shl   Doc 63   Filed 07/18/19    Entered 07/18/19 16:25:04   Main Document
                                         Pg 6 of 10
17-11524-shl   Doc 63   Filed 07/18/19    Entered 07/18/19 16:25:04   Main Document
                                         Pg 7 of 10
17-11524-shl   Doc 63   Filed 07/18/19    Entered 07/18/19 16:25:04   Main Document
                                         Pg 8 of 10
17-11524-shl   Doc 63   Filed 07/18/19    Entered 07/18/19 16:25:04   Main Document
                                         Pg 9 of 10
17-11524-shl   Doc 63   Filed 07/18/19     Entered 07/18/19 16:25:04   Main Document
                                         Pg 10 of 10
